Citation Nr: 1727489	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to February 1975.  The appellant claims to be the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over this claim is currently with the RO in Portland, Oregon.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2015, the Board remanded this matter to the agency of original jurisdiction for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in August 2009.  The death certificate lists the immediate cause of death as respiratory failure due to bilateral pneumonia due to neutropenia due to chemotherapy due to metastatic squamous cell cancer, with no other underlying causes or significant contributory conditions.  

2.  At the time of the Veteran's death, service connection was in effect for recurrent dermatitis and residuals of a nasal fracture.

3.  The Veteran had confirmed duty in the Republic of Vietnam during the Vietnam era, so is presumed to have been exposed to herbicide agents in service.

4.  The service-connected recurrent dermatitis and residuals of a nasal fracture did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.

5.  Symptoms of left tonsillar cancer were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6.  Left tonsillar cancer first manifested many years after service separation and is not causally or etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the cause of the Veteran's death was metastatic squamous cell cancer carcinoma of the left tonsil (left tonsillar cancer).  Cancer, as a malignant tumor, is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the evidence must show the following: (1) that the veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents listed under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, the appellant asserts that Veteran's tonsillar cancer, which caused his death, was causally related to exposure to herbicide agents, particularly Agent Orange, during service.  

Prior to the Veteran's death, service connection was in effect for recurrent dermatitis and residuals of a nasal fracture.  The appellant does not contend, and the evidence does not show, that the service-connected recurrent dermatitis and/or residuals of a nasal fracture caused or contributed to the Veteran's death.  Instead, the appellant has consistently asserted that a condition not yet service connected (i.e., tonsillar cancer), rather than an already service-connected disability, caused or contributed to the Veteran's death.

First, the evidence of record reflects that the Veteran died in August 2009.  The underlying cause of death was listed as metastatic squamous cell cancer.  See August 2009 Death Certificate.  No other causes or significant contributory conditions for the Veteran's death were identified.  The Veteran was not service connected for a tonsillar or throat disorder, to include tonsillar cancer, at the time of his death.  

Next, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service personnel records indicate that the Veteran had foreign service in Vietnam during the Vietnam Era.  

Tonsillar cancer, including cancers of the pharynx, is not on the presumptive list of diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including tonsillar cancer.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the appellant cannot benefit from this presumption, regardless of whether the Veteran was exposed to herbicides in service.  Id.  In short, as tonsillar cancer is not one of the presumptive diseases for herbicide exposure, there is no presumption of service connection based on herbicide exposure for the claimed tonsillar cancer.  See 38 C.F.R. § 3.309(e); see also Notice, 75 Fed. Reg. 32540-03 (2010).

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

Although tonsillar cancer is a chronic disease under 38 C.F.R. § 3.309(a) (as a malignant tumor), after a review of all the evidence of record, lay and medical, the Board finds that the Veteran's tonsillar cancer did not manifest chronic symptoms in service, did not manifest continuous symptoms after service, and did not manifest within one year of service separation, including to a compensable degree.  Service treatment records are absent for complaints of, treatment for, and diagnosis of, tonsillar cancer or symptoms of tonsillar cancer.  The February 1975 examination at service separation contains normal clinical findings for all systems.  Indeed, the appellant does not contend that the Veteran had symptoms of tonsillar cancer in service or for many years after service.  Instead, the appellant asserts that the tonsillar cancer is related to the Veteran's presumed exposure to herbicides in Vietnam.  Based on the above, the Board finds the criteria for presumptive service connection for a chronic disease under 38 C.F.R.§§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the appeal, under a presumptive basis for a chronic disease, must be denied.

The Board further finds that the weight of the competent evidence demonstrates that the cause of the Veteran's death (tonsillar cancer) is not otherwise causally or etiologically related to active service, to include in-service herbicide exposure.  The appellant provided letters from the Veteran's private treating physician, Dr. J.H.  In the September 2012 letters, Dr. J.H. indicated that he treated the Veteran for tonsil cancer.  Dr. J.H. sited to medical treatise articles, which purported to show higher mortality patterns of individuals with pharynx cancer who were also exposed to herbicides, and he also noted that tonsil cancer is considered a pharynx cancer.  Dr. J.H. opined that, "if larynx cancer and lung cancer are felt to be related to Agent Orange exposure it is very reasonable to assume that Agent Orange exposure may be related to oropharynx cancers such as [the Veteran's] lethal tonsil cancer."  Here, the Board finds that Dr. J.H.'s September 2012 letters are of no probative value because they are based on speculation and based on an inaccurate factual history.  First, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  In addition, Dr. J.H. did not mention that the Veteran was a long-term smoker, and did not discuss the significance to the etiology of tonsil cancer, if any, of the Veteran's decades-long history of smoking.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The appellant also submitted various medical opinions from a private physician, Dr. E.D., who purported that he treated multiple veterans for oropharyngeal squamous cell carcinoma whose only risk factor had been their exposure to Agent Orange.  Significantly, Dr. E.D.'s opinions were written on behalf of other veterans; none of the opinions address the Veteran specifically or mention the Veteran's particular history.  The Board affords Dr. E.D's opinions no probative value.  

The appellant also submitted numerous Board decisions that previously granted other veterans' appeals of service connection for tonsillar cancer due to herbicide exposure.  While this may be true, it is important for the appellant to understand that each appeal must be reviewed in its entirety while weighing the favorable evidence against the unfavorable evidence.  As discussed in this decision, full consideration has been given to all the evidence of record pertaining to the appellant's appeal of service connection for the cause of the Veteran's death.

In October 2012, a VA physician provided an opinion regarding the etiology of the Veteran's tonsillar cancer, including a detailed and comprehensive explanation of the Veteran's history, as well as the medical opinion and articles cited by Dr. J.H.  The October 2012 VA physician indicated that neither of the cited articles by Dr. J.H. give adequate statistical evidence for the issue in question (i.e., whether there is an association between oropharyngeal cancer and Vietnam service-related Agent Orange exposure.  The October 2012 VA physician opined that the Veteran's tonsillar cancer was not at least as likely as not due to Agent Orange exposure, and explained that there is insufficient medical evidence to link tonsillar (squamous cell) cancer to Agent Orange exposure.  Importantly, the October 2012 VA physician noted that the Veteran did have exposure to the highly likely cause of the tonsillar cancer, tobacco, as the Veteran was a long-term smoker.  In a June 2017 addendum, the VA physician indicated that there was a typo in the October 2012 opinion that referenced a 2002 VA examination.  While there is no 2002 VA examination of record, the VA physician noted no change in the opinion rendered in October 2012 regarding the etiology of the Veteran's tonsillar cancer.

Another VA opinion was obtained in September 2015.  The September 2015 VA physician opined that the condition claimed was less likely than not incurred in, or caused by, the claimed in-service injury, event or illness, and explained that tonsil squamous cell carcinoma is not part of the larynx where squamous cell carcinoma is considered related to Agent Orange exposure.  In an addendum opinion, dated in August 2016 (from a different VA physician), the VA physician opined that it is less likely as not that the Veteran's tonsillar cancer was related to exposure to Agent Orange in service, and noted that the etiology of the Veteran's tonsillar cancer was exposure to human papilloma virus as indicated in a VA pathology report from November 2008.  The August 2016 VA physician emphasized that tonsillar cancer is not a respiratory cancer as it is not a cancer of the lung, larynx, or trachea.

Regarding the appellant's statements as to the cause of the Veteran's death, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the cause of the Veteran's tonsillar cancer involves complex medical etiological questions concerning internal and complex disease processes of the throat that is diagnosed primarily on clinical findings or comprehensive medical testing, and is diagnosed only in minor part on symptomatology observable to a lay person.  The appellant is competent to relate symptoms that she observed the Veteran experience at any time; however, in the context of this case, where there is factually no in-service disease or even symptoms in service, and no symptoms, findings, diagnosis, or treatment for decades after service in 1975, the appellant is not competent to render an opinion linking the Veteran's tonsillar cancer to active service, to include the in-service event of exposure to herbicides, because such an opinion requires specific medical knowledge and training, especially in the absence of symptoms or treatment for decades after service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  

The Board finds that, taken together, the October 2012 VA opinion (with the June 2017 addendum) and the September 2015 VA opinion (with the August 2016 addendum) are highly probative with respect to the relationship between the Veteran's tonsillar cancer and in-service herbicide exposure, and are adequately based on objective findings as shown by the record; accordingly, the Board concludes that the opinions rendered were based upon a full and accurate factual premise, including the Veteran's history, and provided rationales for the opinions given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the VA opinions discussed above provide competent, credible, and probative evidence showing that the Veteran's terminal tonsillar cancer was not etiologically related to service.  

Based on the foregoing, the weight of the competent and credible evidence establishes no relationship between the Veteran's cause of death, tonsillar cancer, and in-service herbicide exposure, including no credible evidence of chronic symptoms of tonsillar cancer in service, of tonsillar cancer to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of tonsillar cancer since service, or medical nexus to service.  As such, the Board finds that a preponderance of the evidence is against service connection for tonsillar cancer on a direct basis, including presumptively as a chronic disease and based on exposure to herbicides in service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the cause of the Veteran's death was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  Further, the Board finds that the weight of the evidence demonstrates that no service-connected disability caused or substantially contributed to the Veteran's death; therefore, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

DIC based on service connection for the cause of the Veteran's death is denied.



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


